Earl Warren: Number 282, Alma Schulz, Administratrix, et cetera versus Pennsylvania Railroad. Mr. Baker, you may proceed.
Nathan Baker: Mr. Chief Justice, may it please the Court. This case was brought under the Jones Act that recovered damages for the death of a fireman employed by the Pennsylvania Railroad by reason of the negligence of this defendant railroad. At the conclusion of the trial before the trial judge and the jury, the trial judge directed a verdict in favor of the defendant and took the case away from the jury. The trial judge in his opinion conceded there was some evidence of negligence. It was also conceded by the trial judge because of the concession by the defense during the course of the trial that there was an accidental death. But the trial judge felt that there was no causal relation between the negligence and the accidental death. There was mere speculation and refused to have the jury hear it and make the decision. On appeal to the Circuit Court of Appeals, it was affirmed on the same question of proximate cause. The major question involved on this appeal is the question as to whether or not there were facts presented from which inferences can be drawn by a jury to show causal relation between the negligence and the accidental death of this deceased. The facts in this case are quite interesting. There were no eyewitnesses to this accident, but there are certain facts, physical facts which were proven which I will soon show -- show to the Court, which physical facts are direct evidence and most of the facts to which I will now allude are uncontradicted. First, and it's not in the order of importance, it's just sending forth these facts and then I'll attempt to correlate them. The deceased was found drowned wearing only an underwear and with his shoes. Next, we have the -- and shoes, just underwear and his shoes. Next, have the fact that he was found with a searchlight in one of his hands. We next have the fact that this man, who was I fireman on this tug, an employee of the defendant railroad, that his clothes, his street clothes were found in the first tug and he was assigned to watch four tugs and the first tug was the Altoona, docked against the pier. And in the ordinary usual place where he undresses and changes his clothes, they found his street clothes there with the exception of his shoes. Next, we have the fact, the physical uncontradicted fact that in the same location, in the engine room where he had his street clothes in a bag, was found his working clothes and a little lunch basket all untouched. We have the next physical fact that the last time he was seen alive was seven o'clock at night when he was walking up the dock towards the Altoona, the vessel which was docked alongside of the pier. That was the time he was seen alive, walking towards this vessel. All of these facts so far are undisputed. We have additional fact that his duty was to take care of the fires and keep the steam up in the boilers. I think this was the Christmas Eve and they were to keep him going until the -- over Christmas until the following day and it's undisputed that with the following day that these tugs continued in the normal course of operation and his job was to keep those fires up, up to the time when his job was to be complete that night and he was to go off duty at one o'clock in the morning. At 11 o'clock that night and just to correlate the time, at seven o'clock, he was seen walking towards the Altoona. At 11 o'clock, another fireman who was to relieve him on that particular vessel noticed the fires had not been attended to for about three hours, that would bring back the time when he was apparently missing to about eight o'clock or an hour after he was last seen walking towards this vessel. And the same fireman who relieved him or was supposed to relieve him on this vessel, found an injector was on.
Speaker: Found what?
Nathan Baker: Injector was on the last vessel, the fourth vessel, which was named Williamsport. What is the injector? They inject in the cons would be undisputed evidence was apparatus operated manually for the purpose of putting water into the boiler when it needed water and that when the boiler would be dry and needed water that will be some sort of a whistling, sizzling sound which could be heard for half-mile around. Now, this injector was on at 11 o'clock that night. It's operated manually to put it on or take it off. The man who, last, was on that vessel before the deceased shows was a man by name of Barker and he testified all in the plaintiff's case that he shut off all the injectors about five o'clock that evening. So that the necessary inferences that there was no one that had put that injector on except Schulz who was the only person who followed Barker upon this vessel. That too, I submit to Your Honors are undisputed.
Hugo L. Black: Where was the injector?
Nathan Baker: The injector was on the fourth vessel out.
Hugo L. Black: What part of it?
Nathan Baker: In the engine room, in the boiler room, that's the Williamsport. The defense admitted that there's no foul play. They admitted in the record there was no suicide. They admitted that the man was sober. They admitted his not old man and in all -- other words, they admitted an accidental death, but, of course, denied any causal relation. There are other facts concerning the conditions that existed that night. Some of these are disputed to some extent mainly to proof that the plaintiff provides that there were no rights on the -- on -- on these tugs that it was dark from the outboard side of the Altoona, the first one next to the pier, to the fourth tug out the Williamsport. Three or four or more of the witnesses testify to this darkness condition. It was undisputed that none of the witnesses testified that in going from tug to tug they have to use flashlights. There was also proof in the case that the deceased was assigned to four tugs that night and that this is not -- time was actually not capable of taking care more of two tugs at a time. The evidence indicates that when he was relieved, he was relieved by man who took care of two tugs instead of the four tugs which he had. With these facts, the fact that an accident is admitted, admitted, a fact that there was proof of negligence, some of which may have been disputed. It is submitted to Your Honors that there were sufficient facts for which a reasonable inference could be drawn by a jury that the accidental death of the deceased was due to the negligence of this defendant. I submit to Your Honors that this case is quite similar to the Sadler Case against the Pennsylvania Railroad. And in that case, it was also quite similar where a man was drowned between several tugs. Thereto, the man that it -- thereto, it was necessary for the person to use flashlights to get around the tugs. There, too, the darkness was the cause of the -- of the injury or death of this man and the Court there held, and I've cited it on page 16 of my brief and was the Fourth Circuit opinion and without reading the law, the Court there held that while it is impossible to say what certainty what cause decedent to fall between the barges, it is a reasonable inference from the evidence that in attempting to go from one to the other, he fell between them as result of the defective lighting. We submit, Your Honor, that the reasonable inferences indicate the time when this accident happened. From all of these facts, the jury could have very easily found the time to be between seven and I said 10 o'clock in my brief, I think I can bring it down closest, seven to eight that night because it was 11, they found it was neglected about three hours and brought it down for about eight o'clock. So between seven and eight o'clock, his death took place.
Hugo L. Black: You said they found what for three hours?
Nathan Baker: They found the fires that he was supposed to attend on these tugs below and neglected indicating that there were neglected for a period of about three hours. So that he was missing during those three hours apparently from those facts. Now, the place, where could the jury reasonably find a place where this man was injured. He certainly wasn't running around the docks in his underwear and his shoes. He was on the vessel, the first vessel, the Altoona. His clothes were there. He was changing his clothes. That isn't the question of inferences. I think it's direct testimony. He had taken off his work -- regular clothes and they were hanging there in the first tug against the pier. His work clothes, he still didn't put him on. And during the course of changing his clothes, he was compelled to take a search light in his hand and do something, to do something in the requirement from the course of his work. And what happened --
Hugo L. Black: What was the weather?
Nathan Baker: The weather was very cold, freezing --
Hugo L. Black: Very cold?
Nathan Baker: Very cold. It was some ice around different locations of the various part of the barge. That's an evidence also with a temperature chart, weather charts. So what is the reasonable inference that the jury can draw up in those interesting facts? The fourth vessel out, the Williamsport, had the injector on. And I submit it to Your Honors that a reasonable inference can be drawn from those facts by a jury in an emergency roles which compelled him to the course to change his clothes to go to the fourth vessel across the other two intermediate vessels, get to the fourth vessel out, the Williamsport, put on the injector in order to put water into the boiler and on his way back in causing -- from tug to tug, something happened so as to cause him to fall in between the barges and drowned.
Hugo L. Black: What happened --
Nathan Baker: There was no question.
Hugo L. Black: What happened when the injectors is put on? Does it --
Nathan Baker: As I understand it, he then puts the water up to proper level.
Hugo L. Black: And then what happened?
Nathan Baker: And then everything is all right. Then, you have to take it off again manually. It's all manually.
Hugo L. Black: If you don't take it off, what happen? You say this was not taken off.
Nathan Baker: It was taken off. I don't know, Your Honor. I'm very frank to say, I don't know what the situation is. I know that it has to be taken off manually and usually taken off either a few minutes or an hour, whatever it is, but it have to be taken off also manually. This was not taken off manually.
Speaker: Take -- take it off so you can use it on another.
Nathan Baker: No, no, it's just they -- like a button or a lever that you press it, you press the lever and then up goes the water and you leave it alone.
Speaker: Each -- each boiler has an injector.
Nathan Baker: Each boiler has an injector and there's one boiler on each tug. And then when the -- you'd have to take the injector off manually, too. That is in the evidence.
Speaker: (Inaudible)
Nathan Baker: (Inaudible)
Speaker: Then, the water goes in (Inaudible)
Nathan Baker: No, no, it's put on and left on. That's in the evidence and then just let alone. It stays in the -- how much water it needs and then the person who find is suppose to go back and then take it off. This was not taken off.
Earl Warren: Did I understand you to say that when this injector needed some kind of --
Nathan Baker: Water.
Earl Warren: -- treatment that -- that there was an alarm sounded --
Nathan Baker: No.
Earl Warren: -- to be heard?
Nathan Baker: No, when the -- when there's a need of water so as to require an injector to put on, the steam starts in sizzling or making sizzling sound and according to one of the witnesses, he says you can hear it half-mile away.
Speaker: You mean, he might have heard that (Inaudible)
Nathan Baker: That's one of the reasonable inferences that a jury can draw from those circumstances. I submit to Your Honor that all of these facts including the fact that he did have the flashlight in his hand, he was found drowned with the flashlight in his hand. Its indication that he was doing his work, as I say, he was passing from tug to tug and the jury can reasonably find that. It also indicates, I submit, that at the point where he was doing his work at the time when he was drowned, it was dark and that's why he was using a flashlight.
Speaker: And -- and what's the negligence to failure to have -- the barge is all lighted?
Nathan Baker: Negligence is the fact that there was no light and that there was darkness in that vicinity of the barges.
Speaker: There's no light in the barge.
Nathan Baker: I might. No light in the barge. There's no question that there is no light in the barge. They all agree that there was no light. There were some testimony submitted by the defense that there was some sort of a light from the dock which might put some light in the vicinity of the barges. That was disputed by the plaintiff's evidence which indicated it was completely dark on the out port side of the -- of the Altoona and the other three vessels were completely dark, in complete darkness and that they were getting about with the use of this flashlight.
Speaker: Is there any evidences to whether the condition of the tug that evening was different from what he (Inaudible)
Nathan Baker: No, no evidence was submitted about that. There was -- there was no evidence of any lurching or improper luring. There was no evidence to that. There was this evidence of the darkness. There was evidence as I had pointed out that the -- they usually would used a man for two tugs and -- and here they used the man for four tugs because of the fact that -- I supposed of the shortage to help Christmas Eve or something like and which we also claim as one of the other evidence of negligence. I submit to Your Honor that these facts raised reasonable inferences for the jury from which they could draw the reasonable inference that there was a causal relation between the negligence, which I have outlined here, and the accidental death.
Speaker: What -- what do you mean by darkness, I suppose some -- some of these tugs have lights on for navigation purposes.
Nathan Baker: According to the evidence, there was complete darkness.
Speaker: I thought you said there were a lights on the outside of the --
Nathan Baker: No, there were lights on the dock.There was evidence of certain --
Speaker: (Voice Overlap) --
Nathan Baker: -- flashlight or searchlight.
Speaker: -- but there are also lights on the outside of it.
Nathan Baker: No, the evidence was, Your Honor --
Speaker: Completely dark.
Nathan Baker: It was completely dark. Every tug was completely dark, no lights whatsoever. Now, I submit to Your Honors -- yes, were different.
Speaker: (Voice Overlap) --
Nathan Baker: I submit to Your Honor also that this case comes within the Lavender versus Kurn case which I have cited in my brief that where the evidence is such that a jury may draw different inferences. The jury could choose what seems to them the most reasonable inference, it's my paraphrasing of the -- of the language in that case. I submit to Your Honor also that the most logical inference that the deceased is -- is that the deceased fell into the water while crossing from the tug to tug in the darkness. There's also evidence here of icy conditions.
Felix Frankfurter: What the fact --
Nathan Baker: Yes.
Felix Frankfurter: What the facts (Inaudible)
Nathan Baker: That he was crossing from tug to tug and the fact that his clothes where he changed was on the first tug. He had changed his clothes. And then complete change -- he start to change clothes and he was still in his underwear. He had a searchlight in his hand. He had his shoes on. The injector on the fourth vessel out was on. The only person who could put it on was the deceased on the unquestioned evidence. And therefore, the reasonable inference is that he went from the first tug to the fourth tug, put on the injector and on the way back, he fell between the tugs in darkness while he have this searchlight in his hand.
Speaker: Where -- where was the searchlight found?
Nathan Baker: In his hand. And he was found drowned and dead with the searchlight clogged in his hand and that's undisputed by the police evidence here. Quite an interesting -- quite interesting fact.
Hugo L. Black: Did the evidence show whether it was disputed to go from boat to boat --
Nathan Baker: Oh, yes.
Hugo L. Black: -- the he fell on?
Nathan Baker: Oh, yes, that was his job.
Hugo L. Black: That was his duty.
Nathan Baker: That was part of his job. Now, I submit to Your Honor that the court below recognized the fact that there was evidence of negligence and improperly directed the verdict and that it should been submitted to the jury from these facts to determine all of these factual questions. I have cited in my brief also other cases which is not necessary for me to discuss at this time. Now, I have another point, a -- a second point and that point was not dealt upon -- dealt with by the trial judge nor by the appellate judge of the Second Circuit, whether or not the deceased was a seaman or a member of the crew. And I feel that perhaps I ought to at least refer to it because after all in order for this man to sue under the Jones Act, he must be a seaman and a member of the crew. And I submit to Your Honor and very briefly, I'll do it, is that Mr. Schulz was an extra fireman, dispatched to different tugs each day, that this particular tug that day was dark and his job was known as a watch fireman for that day.
Earl Warren: How long had he been on that ship? Was this his first day or?
Nathan Baker: No
Earl Warren: Had he been out there some time?
Nathan Baker: Well, see, what he is, is on a -- he has what is known as an extra fireman. He gets on a -- a list, in a seniority list and they take that list and one day he goes on a ship that -- a tugboat as a fireman which is docked. The next day, it's a running tug that goes out for three to four days. The next day it's a boat that goes off for 24 hours. They have different names. This day, he was selected to be a watch fireman on the tug which is standing still in dock overnight. Now --
Earl Warren: But this was the first day that he'd -- he'd this combination of four -- four tugs --
Nathan Baker: Yes.
Earl Warren: -- as these -- these tugs were on this night.
Nathan Baker: Yes, this was the first day, Your Honor.
Earl Warren: Yes.
Nathan Baker: Now, the evidence indicate that the duties which he had to tend to fire, to keep the steam up, was the same duty as this fireman when he's on a running tug. There's no difference, the same requirement, the same qualifications. And I submit to Your Honors that -- that this case presents a question of fact at least to the jury as to whether he's a seaman or member of the crew and in view of the many decisions of this Court including the (Inaudible) case that the question of fact, the triers of the fact and those number of decisions that I quote in my brief on that point and -- and it's a question for the triers of the fact and it should have been submitted to jury to term that point. There's a recent decision of this Court, (Inaudible) against Texas, cited in my brief, November 07, 1955 where the Circuit Court decided the question of law, this question, the similar question and this Court, the Supreme Court reversed and decided that the lower court was right in treating of the question of facts. The (Inaudible) case cited in my brief shows that although vessel is dark, it's considered navigation. We have here a situation where this man was a fireman, definitely was an aid of navigation, he's not a longshoreman. The history of the legislation of the Longshore and Harbor Workers' Act shows that it's longshoreman and repair workers that are considered a shore workers, but it considered is not -- is not members of the crew, but this man was neither that he was an assistant of long shore work, he wasn't repairing the vessel. He was actually doing a -- a crew member's job. Actually, the same as any other crew members of fireman definitely. I submit Your Honor that he was a member of the crew and the fact that the railroad saw fit that particular day to give him more than one vessel. I submit to Your Honor, it does not deprive him the status of being the member of the crew.
Earl Warren: Mr. Allen.
Joseph P. Allen: May it please the Court. This case is here presenting two questions, whether or not the court below is in conflict with a decision of the Fourth Circuit in Sadler against Pennsylvania Railroad Company and whether or not in holding that proximate cause could not be established by circumstantial evidence and whether or not the court below deviated from the principles annunciated from Lavender v. Kurn. It is respectfully submitted that neither one of these questions are actually presented in this case. The court below neither the trial court nor the Court of Appeals held that proximate cause could not be established by a circumstantial evidence, but explicitly held that this case came within the language in Lavender v. Kurn that there was a complete absence of probative facts which we form evidentiary basis leading to a conclusion that any negligence in the part of the defendant contributed to the death of the decedent. Most of the facts have been developed through extensive use of a discovery and inspection procedure and most of the facts are not in dispute. The decedent was assigned to watch four tugboats on Christmas night, 1949. He reported late for work. In the meantime, another watch fireman had been assigned to check these four boats, that watched fireman built up the fires, pump water into the boilers and then turn the injectors off by which he had pumped water into the boilers. If the concluding of that job on the four boats to which the decedent had been assigned, he met decedent at approximately five o'clock. They then return to the crew dispatcher's office at which time the decedent announced to the crew dispatcher and the witness, Barker, that he was going to check his boats and he would return. He did check his boats and he did return to the crew dispatcher's office at seven o'clock. That is the last that anyone saw of the decedent. When he left the crew dispatcher's office, walking down Pier H towards the four boats to which he had been assigned. It was then approximately seven to 07:15 at night. Now from there, there is a almost a complete blank or a complete gap in the evidence with respect to what happened and disputably, the injector was turned off by Mr. Barker at five o'clock and disputably, Andre, the next watchman who came on duty at 11 o'clock found the injector on. Now, the injector according to the testimony in the record has a two full purpose. One, it is used to pump water into the boiler, and two, when the boiler gets hot, it is turn on, the injector is turned on manually. Again, the -- being to put water into the boiler, but this time the purpose is to all of the steam. Now, with the respect to the absence of any probative facts as held by the District Court and the Circuit Court, what the petition seeks to do in this case is not supply probative facts by either direct or circumstantial evidence, but he seeks to advance a theory not based on any facts in the record but substituted for facts which was permit reasonable inferences. Now, his theory is this, as I understand it from his brief, sometime while the -- while the decedent was changing his clothes preparatory to going to work, an emergency arose on the fourth tug, the outboard tug of the four to which he had been assigned, causing him or making it necessary for him to drop, to stop changing his clothes, pick up his flashlight and cross from the first boat to the fourth boat. Now, what is the nature of the emergency? That is based upon the fact that the injector was found open at 11 o'clock by the next watchman to come on and it indicates that the emergency was, of such a nature, that there was excessive pressure in the boiler indicating, if that were true, it would represent a dangerous situation with respect to that boat. But the undisputed testimony is that if there is excessive pressure in a boiler, each boiler is equipped with the safety valve and that safety valve blows off the excessive steam and thus at least temporarily would eliminate that emergency and that noise, which that safety valve gives off unquestionably from the witnesses' testimony, can be heard for a half-mile and there isn't any evidence in this record and any number of witnesses testified who were in this vicinity. There was no evidence at all that anyone heard such a noise as would be given off if the safety valve blew. Now --
Speaker: (Inaudible)
Joseph P. Allen: It was Christmas night, sir. Yes, sir and there were people around. There were two men in the crew dispatcher's office. There was an assistant road foreman engines and these boats were set up in tiers. They were tied, moored abreast to one side of the dock. And each boat or each tier of boats had a fire watchman. Most of whom testified the man on the next tier -- in the second tier testified some of the man -- one of the man on the fourth tier testified, nobody, who was present on that dock, on that evening, heard any noise.
Hugo L. Black: You mean none of them are members here though?
Joseph P. Allen: That maybe, sir, that maybe. But in any rate, there is no evidence. I might say too that Mr. -- that all of these -- most of these facts were developed in the plaintiff's case. The only testimony was the defendant put on was the formalization of a stipulation concerning the fact that the defendant had complied with the Longshoremen and Harbor Workers' Compensation Act.
Earl Warren: Mr. Allen, if -- if that noise had sounded, might it be an indication that the -- the watchman was not attending to his duties properly?
Joseph P. Allen: Certainly, it would be, sir.
Earl Warren: And that therefore, he might have hurried to that --- that boat to take care of the emergency before the -- the alarm did sound?
Joseph P. Allen: No because he couldn't hear it. The only testimony in the record, it's not an alarm, sir. It's a regular safety valve and the noise come from the steam admitting -- being admitted through the safety valve. Now, he went on board with those boats at seven o'clock and he testified that he had fire the boat. He -- he didn't testify, I beg your pardon. He told one of the witnesses that he had checked the boats at seven o'clock and Barker, the fellow who had checked them before him, said that he had fixed the fire so it will run for one-half to two hours, which would take the fire up to about seven o'clock. In other words, I think it's just as reasonable that Mr. Schulz turn that injector on, on the outboard boat when he went aboard at seven o'clock because that's about the time according to the preceding witness from this -- he would have had attend to those fires because the water would have lasted for an hour and half to two hours when he came on about between six or seven o'clock when he checked his boats. He would have put it on then and sometime in that interim. From then on, he unspeakably disappeared. Now, Mr. Baker mentioned something about ice. The only testimony with respect to the ice was one of the witnesses have said that the -- the temperature as far as he recollect was 10 above zero. On page 82 of the record, however, is the official weather report of the temperatures recorded at Battery Place, New York City which is just across the river from Pier H. And that weather report shows that the temperature varied from five o'clock in the night in question. It was 40 degrees until sometime later in the day -- later the next day. In the afternoon, the temperature kept rising until it was approximately 50 degrees and in middle 50s the following day. One witness testified there was ice and that was a witness who was assigned to watch boats in the next tier and he testified that he saw ice. But he testified that the only place he saw the ice was on the front bumping mat -- the front bumping mat of the four boats to which the decedent had been assigned. And in connection with that with respect to the lights, it's undisputed that there were two floodlights at the outer end of the pier, 500 watts was used to reflect this which shown down and there are also floodlights from the both head side of the pier from inland. It was also shown out in the pier and the testimony establishes that those lights illuminated the entire pier and portions of the boat at least at the very least portions of the boat, giving every -- given the benefit of every favorable inference to the petitioner. At least portion of the boats were illuminated. Now --
Earl Warren: Portions of all the boats?
Joseph P. Allen: Yes sir, the bows.
Earl Warren: How far -- how far would the nearest light be to the last tug?
Joseph P. Allen: Well, the -- the pier is 600 feet long, sir, and at the end of the pier 600 feet after Milan is a two-storey crew dispatcher's house. On top of which are two floodlights throwing light inland. The boats which we are concern are approximately 300 feet from that crew dispatcher's shack. Then, inland another 300 feet is the -- is the boat head and then 125 feet, I believe, further inland are another series or bank of floodlights projecting the light out. Now, one of the witnesses specifically said that that illuminated the bows of all the boats, but, of course, there were shadows resulting from the superstructures of the tugs. In addition to which the man, of course, carried flashlights as the decedent did. I think it was found incidentally -- he was found not -- over a month later January 31st. He was discovered floating in the water at a pier. I think two piers away from the pier on which he was assigned. In the court below, the petitioner strenuously urged that the ice, the presence of ice, the testimony with respect to the ice, was some evidence of negligence which could be causally related to the decedent's death. But in his brief on that point in this Court, that is apparently abandoned. And it's abandoned because the petitioner apparently agrees with the Court of Appeals. He states that concededly there was an ice all over the pier. There was an ice all over the docks. We don't know the place from where the decedent fell, hence, we can't say that -- that the -- that the ice is causally connected with decedent's death. The same exact reasoning, of course, applies to the situation with respect to the lights as the Court of Appeals so stated, that concededly not all the tugs were dark. The tugs themselves had no lights too. True, they were taken out of, they were temporarily removed from navigation for two days, but the lights -- the light was supplied by these series of floodlights and as one of the witnesses testified, by the atmospheric conditions. That's the witness who testified that seeing the ice on the front bumping mat.
Earl Warren: Well, if there was any -- if there was any ice in regardless of where it -- it was, I suppose that would be some evidence as to whether it was negligence to leave the tugs unlighted, wouldn't it?
Joseph P. Allen: I think yes, sir. It might be. I think that's what the District Court had in mind when the District Court said there -- there is some evidence. Of course, what trouble the District Court, what trouble the Court of Appeals, based on this case of Johnson versus Palma which was in this Court twice once under Rule 50 (b) on a technicality of the motion and the second time, certiorari was denied. But the Court of Appeals stated that this case was similar to the Johnson case in which the decedent on the Johnson case was assigned as a float man.
Speaker: Of what?
Joseph P. Allen: A float man, sir. His tugs were going to remove two floats which were tied up to two bridges in the East River. His job was to release the lines. Now, what he did was leave his tug across the float, release one line and then cross a bridge and release another line. When he did that, the captain of the ship lost sight of him, but the captain did hear a shout of all gone indicating that the line had been cleared. They never found the decedent. He was missing and some two hours later after they had made a short journey, they came back and the decedent's body was found in the water. Now, in that case, Judge (Inaudible) the District Court rely upon the original opinion of the Court of Appeals which have been reversed on the -- on different grounds stated that the complete absence of any evidence whether it would be circumstantial or direct as to the place of the accident, the wherever of the accident or the how of the accident may avoid a gap in the evidence which in the -- within the language of Lavender v. Kurn presented just the type of case, which there was a complete absence of any probative facts which could form the basis for an inference that any -- any negligence was causally related to the death of the decedent.
Hugo L. Black: Do you think it's an unreasonable inference that the -- the reason the man couldn't draw the inference, that the man who was in the boat, I suppose the reason they weren't -- they found later, and it's his duty to go out with his underclothes on, a flashlight in his hand as he went out of there because he wanted go out to perform his duty and that he didn't go out -- that he went out in the performance of his duty either by one cause or another --
Joseph P. Allen: I --
Hugo L. Black: -- and that he fell off the boat?
Joseph P. Allen: I would say -- with some qualifications, I would say yes, that it was reasonable to infer that something happened which caused him to leave the boat, something happened --
Hugo L. Black: Well, you --
Joseph P. Allen: -- personal or duty.
Hugo L. Black: Well, would you say that it also was a reasonable inference if he was in the performance of his duty that he had his flashlight in his hands --
Joseph P. Allen: Yes, sir, I would.
Hugo L. Black: -- like here.
Joseph P. Allen: With only one exception and I have tried to riddle out, if he dropped something. While changing his clothes, where he changes his clothes is levelled with the deck and the deck, as I understand, it steps right out. He might have taken off his trouser, dropped something, picked this flashlight up and gone out for his own purposes. But you see the difficulty with that, sir, is to where it gets us in this particular case is that we don't know where he went. And -- if -- when you read the record, you'll see it's quite clear that --
Hugo L. Black: You mean, he fell off the boat, would you suppose that the man would be a very unreasonable man in the ordinary walks of life if we reach the conclusion under those circumstances, if he knew the boat was unlighted and faced it, he didn't have -- had ice on it in some places. That the man in the performance of his duty probably fell off with his flashlight in his hand and stayed there with him after he died. Does that sound like an -- an inference that a reasonable man couldn't meet?
Joseph P. Allen: On the basis of the evidence, sir, I would say this, I -- I would say in -- in reaching that inference, I would have -- may I answer the question, sir?
Earl Warren: You may finish your -- your statement.
Joseph P. Allen: I would have to tie them with the question of -- of the burden of proof and I can formulate any number of theories or postulates each one of which on the basis of this record will be equally probable. And I say that when you have a hypothesis or a postulate which entails liability and postulate or hypothesis which does not entail liability both equal, then the plaintiff has failed to sustain the burden of proof required under the Jones Act. Thank you very much sir.
Earl Warren: We'll recess now.